{¶ 15} I concur with the majority opinion, but write to add another reason. The recent decisions of the U.S. Supreme Court have resulted in an ongoing review of the constitutionality of Ohio's sentencing system. The litigants in the case at bar have not raised this issue, although the court may.
 {¶ 16} In this case, however, I see no reason to raise this issue, and even greater reason to resolve the matter efficiently. Nawash has already completed two years of his sentence; the question here is the remaining two years. I agree that the record does not support a four-year sentence. He should not have to remain in prison while the courts resolve technical questions of the constitutionality of the statute under which he was sentenced. Moreover, the Ohio Supreme Court has specifically ruled that "constitutional issues should not be decided by this court unless absolutely necessary." In Re Mental Illness of Boggs (1990),50 Ohio St.3d 217, citing Hall China Co. v. Pub. Util. Comm. (1977),50 Ohio St.2d 206, 210. I thus concur with the majority opinion.
                           DISSENTING OPINION